Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability 
  	 Claims 1--15 submitted on 2/21/2022 are pending for examination.  
On 03/2/2022 Belinda Lee agreed to amend claims 1, 6 and 10-13 to place the application on condition of allowance.
Claims 1-15 are allowed, after following examiner amendment:
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given by Belinda Lee with telephone on 03/2/2022.

EXAMINER’S AMENDMENT
Rewrite claims 1, 6 and 10--13  as follows:
Claim 1 	A method for manufacturing 1,3-propanediol, comprising culturing, in the presence of a saccharide and formaldehyde to produce 1,3-propanediol, a microorganism including the following genes:
	(a) a first gene encoding an enzyme having EC numbers selected from the group consisting of EC NO: 4.1.3.39, EC NO: 4.1.2.14, EC NO: 4.1.2.55, EC NO: 4.1.3.16, EC NO: 4.1.3.42, EC NO: 4.1.2.28, EC NO: 4.1.2.51, EC NO: 4.1.2.23, EC NO: 4.1.2.34, EC 
	(b) a second gene encoding an enzyme having EC numbers selected from the group consisting of EC NO: 4.1.1.7, EC NO: 4.1.1.1 and EC NO: 4.1.1.74 that catalyzes a decarboxylation reaction of 4-hydroxy-2-oxobutyric acid; and
	(c) a third gene encoding an enzyme having EC NO: 1.1.1.202 that catalyzes a reduction reaction of 3-hydroxypropionaldehyde.


Claim 6 	The method for manufacturing 1,3-propanediol according to claim 1,
	wherein the first gene is selected from the group consisting of:
	(1-1) a gene encoding a protein that consists of the amino acid sequence set forth in SEQ ID NO: 2 and catalyzes an aldol reaction between pyruvic acid and formaldehyde;
(1-2) a gene encoding a protein that comprise at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 2
	(1-3) a gene encoding a protein that consists of the amino acid sequence set forth in SEQ ID NO: 4 and catalyzes an aldol reaction between pyruvic acid and formaldehyde;
	(1-4) a gene encoding a protein that comprise at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 4 and catalyzes an aldol reaction between pyruvic acid and formaldehyde;

	(1-6) a gene encoding a protein comprise at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 6 and catalyzes an aldol reaction between pyruvic acid and formaldehyde;
	wherein the second gene is selected from the group consisting of:
	(2-1) a gene encoding a protein that consists of the amino acid sequence set forth in SEQ ID NO: 8 and catalyzes a decarboxylation reaction of 4-hydroxy-2-oxobutyric acid; and
	(2-2) a gene encoding a protein that comprise at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 8 and catalyzes a decarboxylation reaction of 4-hydroxy-2-oxobutyric acid, and
	wherein the third gene is selected from the group consisting of:
	(3-1) a gene encoding a protein that consists of the  amino acid sequence set forth in SEQ ID NO: 10 and catalyzes a reduction reaction of 3-hydroxypropionaldehyde; and
	(3-2) a gene encoding a protein comprise at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 10 and catalyzes a reduction reaction of 3-hydroxypropionaldehyde.

Claim 10	The method for manufacturing 1,3-propanediol according to claim 2,
	wherein the first gene is selected from the group consisting of:

(1-2) a gene encoding a protein that comprise at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 2
	(1-3) a gene encoding a protein that consists of the amino acid sequence set forth in SEQ ID NO: 4 and catalyzes an aldol reaction between pyruvic acid and formaldehyde;
	(1-4) a gene encoding a protein that comprise at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 4 and catalyzes an aldol reaction between pyruvic acid and formaldehyde;
	(1-5) a gene encoding a protein that consists of the amino acid sequence set forth in SEQ ID NO: 6 and catalyzes an aldol reaction between pyruvic acid and formaldehyde; and
	(1-6) a gene encoding a protein comprise at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 6 and catalyzes an aldol reaction between pyruvic acid and formaldehyde;
	wherein the second gene is selected from the group consisting of:
	(2-1) a gene encoding a protein that consists of the amino acid sequence set forth in SEQ ID NO: 8 and catalyzes a decarboxylation reaction of 4-hydroxy-2-oxobutyric acid; and
	(2-2) a gene encoding a protein that comprise at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 8 and catalyzes a decarboxylation reaction of 4-hydroxy-2-oxobutyric acid, and

	(3-1) a gene encoding a protein that consists of the  amino acid sequence set forth in SEQ ID NO: 10 and catalyzes a reduction reaction of 3-hydroxypropionaldehyde; and
	(3-2) a gene encoding a protein comprise at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 10 and catalyzes a reduction reaction of 3-hydroxypropionaldehyde.

Claim 11	The method for manufacturing 1,3-propanediol according to claim 3,
	wherein the first gene is selected from the group consisting of:
	(1-1) a gene encoding a protein that consists of the amino acid sequence set forth in SEQ ID NO: 2 and catalyzes an aldol reaction between pyruvic acid and formaldehyde;
(1-2) a gene encoding a protein that comprise at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 2
	(1-3) a gene encoding a protein that consists of the amino acid sequence set forth in SEQ ID NO: 4 and catalyzes an aldol reaction between pyruvic acid and formaldehyde;
	(1-4) a gene encoding a protein that comprise at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 4 and catalyzes an aldol reaction between pyruvic acid and formaldehyde;
	(1-5) a gene encoding a protein that consists of the amino acid sequence set forth in SEQ ID NO: 6 and catalyzes an aldol reaction between pyruvic acid and formaldehyde; and

	wherein the second gene is selected from the group consisting of:
	(2-1) a gene encoding a protein that consists of the amino acid sequence set forth in SEQ ID NO: 8 and catalyzes a decarboxylation reaction of 4-hydroxy-2-oxobutyric acid; and
(2-2) a gene encoding a protein that comprise at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 8 and catalyzes a decarboxylation reaction of 4-hydroxy-2-oxobutyric acid, and
	wherein the third gene is selected from the group consisting of:
	(3-1) a gene encoding a protein that consists of the  amino acid sequence set forth in SEQ ID NO: 10 and catalyzes a reduction reaction of 3-hydroxypropionaldehyde; and
	(3-2) a gene encoding a protein comprise at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 10 and catalyzes a reduction reaction of 3-hydroxypropionaldehyde.

Claim 12	The method for manufacturing 1,3-propanediol according to claim 4,
	wherein the first gene is selected from the group consisting of:
	(1-1) a gene encoding a protein that consists of the amino acid sequence set forth in SEQ ID NO: 2 and catalyzes an aldol reaction between pyruvic acid and formaldehyde;

	(1-3) a gene encoding a protein that consists of the amino acid sequence set forth in SEQ ID NO: 4 and catalyzes an aldol reaction between pyruvic acid and formaldehyde;
	(1-4) a gene encoding a protein that comprise at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 4 and catalyzes an aldol reaction between pyruvic acid and formaldehyde;
	(1-5) a gene encoding a protein that consists of the amino acid sequence set forth in SEQ ID NO: 6 and catalyzes an aldol reaction between pyruvic acid and formaldehyde; and
	(1-6) a gene encoding a protein comprise at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 6 and catalyzes an aldol reaction between pyruvic acid and formaldehyde;
	wherein the second gene is selected from the group consisting of:
	(2-1) a gene encoding a protein that consists of the amino acid sequence set forth in SEQ ID NO: 8 and catalyzes a decarboxylation reaction of 4-hydroxy-2-oxobutyric acid; and
	(2-2) a gene encoding a protein that comprise at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 8 and catalyzes a decarboxylation reaction of 4-hydroxy-2-oxobutyric acid, and
	wherein the third gene is selected from the group consisting of:

	(3-2) a gene encoding a protein comprise at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 10 and catalyzes a reduction reaction of 3-hydroxypropionaldehyde.

Claim 13	The method for manufacturing 1,3-propanediol according to claim 5,
	wherein the first gene is selected from the group consisting of:
	(1-1) a gene encoding a protein that consists of the amino acid sequence set forth in SEQ ID NO: 2 and catalyzes an aldol reaction between pyruvic acid and formaldehyde;
(1-2) a gene encoding a protein that comprise at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 2
	(1-3) a gene encoding a protein that consists of the amino acid sequence set forth in SEQ ID NO: 4 and catalyzes an aldol reaction between pyruvic acid and formaldehyde;
	(1-4) a gene encoding a protein that comprise at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 4 and catalyzes an aldol reaction between pyruvic acid and formaldehyde;
	(1-5) a gene encoding a protein that consists of the amino acid sequence set forth in SEQ ID NO: 6 and catalyzes an aldol reaction between pyruvic acid and formaldehyde; and

	wherein the second gene is selected from the group consisting of:
	(2-1) a gene encoding a protein that consists of the amino acid sequence set forth in SEQ ID NO: 8 and catalyzes a decarboxylation reaction of 4-hydroxy-2-oxobutyric acid; and
	(2-2) a gene encoding a protein that comprise at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 8 and catalyzes a decarboxylation reaction of 4-hydroxy-2-oxobutyric acid, and
	wherein the third gene is selected from the group consisting of:
	(3-1) a gene encoding a protein that consists of the  amino acid sequence set forth in SEQ ID NO: 10 and catalyzes a reduction reaction of 3-hydroxypropionaldehyde; and
	(3-2) a gene encoding a protein comprise at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 10 and catalyzes a reduction reaction of 3-hydroxypropionaldehyde.




The following is an examiner’s statement of reasons for allowance:

	(a) a first gene encoding an enzyme having EC numbers selected from the group consisting of EC NO: 4.1.3.39, EC NO: 4.1.2.14, EC NO: 4.1.2.55, EC NO: 4.1.3.16, EC NO: 4.1.3.42, EC NO: 4.1.2.28, EC NO: 4.1.2.51, EC NO: 4.1.2.23, EC NO: 4.1.2.34, EC NO: 4.1.2.52, EC NO: 4.1.2.20, EC NO: 4.1.2.53, EC NO: 4.1.3.17 and EC NO: 4.1.3.43, that catalyzes an aldol reaction between pyruvic acid and formaldehyde;
	(b) a second gene encoding an enzyme having EC numbers selected from the group consisting of EC NO: 4.1.1.7, EC NO: 4.1.1.1 and EC NO: 4.1.1.74 that catalyzes a decarboxylation reaction of 4-hydroxy-2-oxobutyric acid; and
(c) a third gene encoding an enzyme having EC NO: 1.1.1.202 that catalyzes a reduction reaction of 3-hydroxypropionaldehyde.
Prior art does not anticipate or suggests method for manufacturing 1,3-propanediol, comprising culturing, in the presence of a saccharide and formaldehyde to produce 1,3-propanediol, a microorganism including the following genes:
	(a) a first gene encoding an enzyme having EC numbers selected from the group consisting of EC NO: 4.1.3.39, EC NO: 4.1.2.14, EC NO: 4.1.2.55, EC NO: 4.1.3.16, EC NO: 4.1.3.42, EC NO: 4.1.2.28, EC NO: 4.1.2.51, EC NO: 4.1.2.23, EC NO: 4.1.2.34, EC NO: 4.1.2.52, EC NO: 4.1.2.20, EC NO: 4.1.2.53, EC NO: 4.1.3.17 and EC NO: 4.1.3.43, that catalyzes an aldol reaction between pyruvic acid and formaldehyde;

	(c) a third gene encoding an enzyme having EC NO: 1.1.1.202 that catalyzes a reduction reaction of 3-hydroxypropionaldehyde.
As such the method for manufacturing 1,3-propanediol, comprising culturing, in the presence of a saccharide and formaldehyde to produce 1,3-propanediol, a microorganism including the following genes:
	(a) a first gene encoding an enzyme having EC numbers selected from the group consisting of EC NO: 4.1.3.39, EC NO: 4.1.2.14, EC NO: 4.1.2.55, EC NO: 4.1.3.16, EC NO: 4.1.3.42, EC NO: 4.1.2.28, EC NO: 4.1.2.51, EC NO: 4.1.2.23, EC NO: 4.1.2.34, EC NO: 4.1.2.52, EC NO: 4.1.2.20, EC NO: 4.1.2.53, EC NO: 4.1.3.17 and EC NO: 4.1.3.43, that catalyzes an aldol reaction between pyruvic acid and formaldehyde;
	(b) a second gene encoding an enzyme having EC numbers selected from the group consisting of EC NO: 4.1.1.7, EC NO: 4.1.1.1 and EC NO: 4.1.1.74 that catalyzes a decarboxylation reaction of 4-hydroxy-2-oxobutyric acid; and
	(c) a third gene encoding an enzyme having EC NO: 1.1.1.202 that catalyzes a reduction reaction of 3-hydroxypropionaldehyde is novel and non-obvious. 

Thus claims 1-15 will be allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 
/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652